Order of the County Court of Nassau county, denying defendant’s motion to open his default and to vacate judgment reversed upon the law, with ten dollars costs and disbursements, motion granted, without' costs, and motion- for summary judgment denied, without costs. We are of opinion that the proof submitted by defendant showed that there was an issue requiring a trial, it appearing from defendant’s affidavit that he denies that he purchased the goods in question from plaintiffs. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.